Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This is in response to Applicant’s RCE filed 9/28/2021.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 76-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present specification fails to provide an adequate teaching/discussion of “a method for using a ray tracing analysis system to perform temporal modeling of one or more light rays as they passing in the following order through a volume of participating media in an apparatus specified conditions” as now claimed.  The present specification fails to provide an adequate teaching regarding the exact functional relationship between the “system” and the “apparatus” as claimed.  There is no teaching/discussion regarding the use of a ray tracing analysis system to perform temporal modeling of one or more light rays in an apparatus in the present specification.  The teaching or discussion of “a ray tracing analysis system” and/or the teaching/discussion of “use” of a ray tracing analysis system have not been found in the present specification.  The exact manner of how and when conditions to be specified or set, as claimed, has not been found or taught by the present specification.  The exact functional relationship among the claimed system, the claimed apparatus, and the specified conditions has not been clearly defined nor taught by the present specification. 
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 76-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 76, the preamble on lines 1-5 is vague because the exact functional relationship among the ray tracing analysis system, the apparatus and the “specified conditions” (i.e., the ranges) has not been clearly defined.  The recitation of ““a number of linearly distributed n samples at at q1“ (Fig.15)]” on line 29 is vague in it given context.  What exactly is “q1“ (Fig. 15)]”?  Phrase “the number of light rays passing through the initial sample variable optics range” on lines 29-30 is vague.  It is unclear through what the light ray are passing?  The recitation of “an initial sample variable optics range time (t0 to t1)” and “a variable optic switch range time (t2 to t3 )”, on lines 31-32, are vague since it is unclear whether the range time(s) and the previous range in the preamble are the same or not.  The recitation of “the containment range” is vague.  How and in what manner is the containment range determined or specified?  Phrase “during operation of the apparatus” on line 33 is vague.  The exact functional relationship between the system and the operation of the apparatus has not been clearly defined.

The further recitations in claims 77 and 78 are vague since the exact functional relationship between the system and the specified performances as claimed has not been clearly defined.  How and in what manner are the changing performances or the performing conditions specified?

The further recitations in claims 79-82 are vague since it is unclear whether specified conditions or method steps are claiming.  The exact functional relationship between the system and the specified performances as claimed has not been clearly defined.  The exact manner of how and when the performing conditions to be specified and/or inputted. 
 
The further recitations regarding “assuming that the surface having variable optics” in claim 81 is vague.  The exact manners of assuming step or assuming function has not been clearly defined nor specified.
  
The further recitation of claim 83 is vague in its given context.  The recitation regarding elements/components of “control volumes 1 and 2 through control volumes n and n+1 (Fig. 17)”, “represented by dQ in Fig. 17)”, “the length traveled through control volumes 1, 2, up to but not including control volume n (l)”, “the lower part of Fig. 17)”, “the quartz absorption coefficient”, “a first control volume (n=1 in Fig. 17)” are vague.

The further recitation of claim 84 is vague is vague because the exact functional relationship between the system and the (during) operation of the apparatus has not been clearly defined.  It is unclear when and how the specified condition(s) being inputted into the system.  The exact manner of how the method steps being performed has not been clearly defined.  Moreover, it is unclear how and in what manner a reflective light path of a movable reflective surface is formed or made up a containment range.

Similar further recitation of claim 85 is similarly vague as discussed above.

The further recitation of claim 86 is vague since the notations of the equation have not been clearly defined.

No art has been applied to the claimed invention due to the intended scope of the claimed invention is unclear as discussed above.
         
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUE TAN LE whose telephone number is (571)272-2438. The examiner can normally be reached TUES-THURS 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUE TAN LE/Primary Examiner, Art Unit 2878